Civil action. There was a judgment against, the interpleader, J. A. Parker, for the sum of $208.34, from which he appealed.
The following are the issues and findings of the jury:
1. Was the note and mortgage transferred by Harrell Bros. Company to J. A. Parker, as alleged? Answer: "Yes."
2. What amount, if anything, is the defendant J. N. Burris due J. A. Parker? Answer: "$15.83 and interest from 27 January, 1912."
3. What was the value of the property sold under mortgage by J. A. Parker? Answer: "$300."
4. What amount, if any, is due plaintiff on his note and mortgage given by J. N. Burris? Answer: "$194.36, with interest from 28 December, 1910."
5. Was the property bought by J. A. Parker at the said sale? Answer: "Yes."
In the brief of the appellant the several exceptions relating to the admissibility of evidence are withdrawn. The only assignment of error is as follows: "The court erred in rendering judgment as set out in the record." We must assume, in the absence of any exceptions (248) to the evidence, or to the charge of the judge, that the findings of the jury are correct. That being so, we are of opinion that such findings fully warrant the judgment rendered.
No error.